IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: DESIGNATION OF CHAIR             : No. 136
                                        :
AND VICE-CHAIR OF THE                   : DISCIPLINARY RULES DOCKET
                                        :
PENNSYLVANIA INTEREST ON                :
                                        :
LAWYERS TRUST ACCOUNT BOARD             :


                                   ORDER


PER CURIAM:



            AND NOW, this 11th day of August, 2015, Irwin W. Aronson, Esquire, is

hereby designated as Chair and the Honorable Jacqueline L. Russell as Vice-Chair of

the Pennsylvania Interest on Lawyers Trust Account Board commencing September 1,

2015.